 


109 HRES 934 EH: Supporting the goals and ideals of Plan Ahead with an Advance Directive Week.
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 934 
In the House of Representatives, U. S.,

December 7, 2006
 
RESOLUTION 
Supporting the goals and ideals of Plan Ahead with an Advance Directive Week. 
 
 
Whereas life and death situations confront hundreds of thousands of persons within the United States each year due to life threatening illness or injury; 
Whereas advance directives offer individuals the opportunity to discuss with loved ones and family members in advance and decide what measures would be appropriate for them when it comes to end-of-life care; 
Whereas the preparation of an advance directive, would advise family members, medical providers, and other persons of how an individual would want to be treated in certain crisis situations; 
Whereas physicians, other health care providers, clergy, legal counsel, and family members should, or may, provide guidance and insight into determining the final wishes of a person when an advance directive is being prepared; 
Whereas to avoid any legal or medical confusion due to the emotions involved in end-of-life decisions, it is in the best interest of all Americans that each person over the age of 18 communicate his or her wishes by creating an advance directive; and 
Whereas the designation of the first week of April each year as Plan Ahead with an Advance Directive Week would give honor and respect to all persons as they make critical decisions about their end-of-life care and allow death with dignity according to their own decisions: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Plan Ahead with an Advance Directive Week; 
(2)encourages each person in the United States who is over the age of 18 to prepare an advance directive to assist his or her family members and medical professionals and others as they honor his or her final wishes; and 
(3)encourages medical, civic, educational, religious, and other nonprofit organizations to encourage individuals to prepare advance directives to ensure that their wishes and rights with respect to end-of-life care are protected. 
 
Karen L. HaasClerk.
